Citation Nr: 0833542	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-34 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
2005 for the assignment of a 100 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than April 29, 
2005 for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971, 
from August 1971 to May 1979, and again from September 1983 
to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran submitted a claim for TDIU in February 1998.  
By rating decision dated in February 1998 the RO denied 
entitlement to TDIU, referring to an October 1997 VA 
psychiatric examination report in which the veteran stated 
that while he was currently unemployed, he planned to work 
again after "a period of further rest."  

2.  In May 2004 correspondence the veteran indicated that he 
was finding it difficult to work due to his service-connected 
PTSD.  The veteran also noted that he wished to apply for 
"unemployables."

3.  In a VA outpatient treatment report dated March 23, 2005, 
the veteran indicated that he had stopped working one month 
earlier.  

4.  On April 29, 2005 VA received an informal claim from the 
veteran seeking a TDIU.

5.  In a June 2005 formal application for TDIU, the veteran 
indicated that he last worked on February 14, 2005.

6.  By a February 2006 rating decision, the RO granted a TDIU 
rating, effective from April 29, 2005.

7.  Entitlement to a TDIU was first factually ascertainable 
in February 2005.
8.  Entitlement to a 100 percent disability rating for 
service-connected PTSD was first factually ascertainable in 
February 2005.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective of February 
15, 2005, and no earlier, for a 100 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2), 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for assignment of an effective date of 
February 15, 2005, and no earlier, for a grant of TDIU have 
been met. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded a TDIU in a February 2006 rating 
decision, made effective from April 29, 2005, the date of 
receipt of a claim. The veteran was also awarded a 100 
percent disability rating for his service-connected PTSD, 
made effective from March 23, 2005, the date of a VA 
outpatient treatment report in which the veteran stated that 
he had stopped working.  The veteran now seeks to establish 
entitlement to an earlier effective date for assignment of a 
TDIU and a 100 percent disability rating for PTSD.  He 
contends that the effective date of the 100 percent rating 
for PTSD should be April 29, 2004, one year prior to his 
claim for TDIU.  He also contends that the effective date of 
his TDIU award should be February 15, 2005, the day after he 
stopped working

Factual Background

A review of the record is as follows.  The veteran submitted 
a claim for service connection for PTSD in October 1994.  By 
rating decision dated in September 1996 the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating from October 21, 1994,  the date of the 
veteran's claim.  The veteran disagreed with the rating 
assigned and perfected an appeal.  In a November 2002 
decision the Board denied a disability rating greater than 30 
percent prior to October 17, 1997 but granted a 50 percent 
disability rating effective October 17, 1997, the date of a 
VA psychiatric examination.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(CAVC) and in September 2003 the CAVC vacated the November 
2002 decision, in part, and remanded the issue of entitlement 
to a disability rating greater than 50 percent from October 
17, 1997 back to the Board.  The Board remanded the claim 
back to the RO in March 2004 for, among other things, a new 
VA psychiatric examination.  A new VA psychiatric examination 
was conducted in November 2004 and in a March 2005 decision 
the Board denied entitlement to a disability rating greater 
than 50 percent for the veteran's service-connected PTSD.  

During the course of the veteran's appeal for a higher rating 
for his service-connected PTSD, the veteran submitted a claim 
for TDIU in February 1998.  In connection with his pending 
appeal for an increased rating, the veteran was afforded a VA 
psychiatric examination in October 1997.  During this 
examination the veteran reported that he began working as a 
driver for the Waco VA Hospital after his discharge from 
service in 1989.  He opted to retire two months prior to the 
October 1997 examination when VA offered a special early 
retirement option.  The veteran reported that he planned to 
seek employment as a bus driver after "a period of further 
rest."  By rating decision dated in February 1998, the RO 
denied entitlement to a TDIU, finding that while the veteran 
was reportedly unemployed during the October 1997 VA 
examination, he was planning on returning to work.  

A review of the claims file shows that the veteran did in 
fact obtain another job after his 1997 retirement from VA.  
In an e-mail dated in June 2002 the veteran discussed the 
suspension and sought guidance as to the employee sick leave 
policies of U-Haul, purportedly the veteran's employer.  Two 
June 2002 e-mails, prepared by the veteran to his employer, 
with associated responses of the employer, were received at 
the RO in June 2004.  These documents appear to address a 
June 2002 3-day suspension, without pay, the veteran 
apparently received when his supervisor decided that the 
veteran had failed to give adequate advanced notice of 
proposed sick leave.  Other employment (U-Haul) records show 
an unacceptable efficiency and work quality Warning Notice, 
dated in February 2002, as well as another Warning Notice of 
April 2002.   

In May 2004 correspondence the veteran indicated that he was 
finding it difficult to work due to his service-connected 
PTSD.  The veteran also noted that he wished to apply for 
"unemployables."  Subsequently, in a VA outpatient 
treatment report dated March 23, 2005, the veteran indicated 
that he had stopped working one month earlier.  On April 29, 
2005, VA received a claim from the veteran seeking a TDIU and 
in a June 2005 formal application for TDIU, the veteran 
indicated that he last worked on February 14, 2005.
  
By rating decision dated in February 2006 the RO granted a 
TDIU from April 29, 2005, the date of the veteran's claim and 
increased the veteran's PTSD disability rating from 50 
percent to 70 percent, also effective April 29, 2005.  The 
veteran disagreed with the effective date assigned and by 
rating decision dated in October 2006 the RO increased the 
veteran's service-connected PTSD disability rating from 70 
percent to 100 percent, effective March 23, 2005, the date of 
a VA outpatient treatment report in which the veteran 
indicated that he had stopped working one month earlier.  

Relevant Law

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides one exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

Analysis

As above, by rating decision dated in October 2006 the RO 
increased the veteran's service-connected PTSD disability 
rating from 70 percent to 100 percent, effective March 23, 
2005, the date of a VA outpatient treatment report in which 
the veteran indicated that he had stopped working one month 
earlier.  This increased evaluation was granted based on the 
fact that the veteran was no longer working (i.e., total 
occupational impairment).    

In May 2004 correspondence the veteran indicated that he was 
finding it difficult to work due to his service-connected 
PTSD.  The veteran also noted that he wished to apply for 
"unemployables."  This letter was received by VA on June 1, 
2004.  However, VA never acted on this claim.  

The Board has construed this June 1, 2004 letter as a claim 
for an increased rating for service-connected PTSD and 
entitlement to a TDIU.  Having determined that June 1, 2004, 
is the date of claim for purposes of assigning an effective 
date, the Board must now look to the evidence to determine 
when it was "factually ascertainable" that the criteria for 
a 100 percent disability rating for PTSD and entitlement to a 
TDIU were met beginning June 1, 2003. 

VA treatment records shows that in June 2004 the veteran 
admitted to resuming his consumption of alcohol, due to 
difficulties with work, and continued frustrations with his 
supervisor.  In October 2004, the veteran reported on a 
general follow-up evaluation that his chest and abdominal 
discomfort had been related to "stress."  Mental health 
medications were identified as Zoloft, BuSpar, and 
Quetiapine.

The veteran was also noted in October 2004 to continue to 
decline any involvement in VA or private group and/or 
individual mental health, psychiatric or marital counseling 
or recovery support groups.

On VA PTSD examination in November 2004, the veteran reported 
that his primary stress in life at present is his unpleasant 
work environment.  He reported strong thoughts of hurting 
him, although he had never acted on these, and felt that he 
most likely never would.  He also reported conflicts with 
other former supervisors and coworkers, as with other people 
throughout his life in work since his discharge from the 
National Guard in 1990.  He admitted to not being intensively 
involved in any therapy for sometime.  Current psychiatric 
medications were reportedly buspirone.

The mental status examination revealed the veteran to be 
somewhat disheveled, with a very somber and quiet demeanor, 
and a mildly depressed mood.  Affect was somewhat restricted, 
and he reported vegetative symptoms of disturbed sleep, 
decreased energy, loss of interest in some of his usual 
activities, along with considerable anger and irritability.  
He denied any significant problems with concentration or 
memory.  He denied any suicidal ideation or intentions.  His 
speech was normal in rate and articulation, and he had no 
loose associations.  No psychotic symptoms were noted or 
evidenced on examination.  He was oriented to person, place, 
time, date and situation.  He was able to perform simple 
calculations and memory tasks, without difficulty.  He 
reported frequent flashbacks of memories associated with his 
service in Vietnam, with nightmares related to his combat 
there, as well as his stressful work situation.

The examiner was of the opinion that the veteran is generally 
functioning fairly well, despite his interpersonal problems, 
even though he reported some degree of isolation and a 
decrease in general emotional responsiveness over the years.  
The diagnoses were PTSD, which the examiner determined was 
"moderate," and depressive disorder, and possible history 
of alcohol abuse, currently in remission.  A GAF score of 51 
was assigned.

The November 2004 VA PTSD examination report also includes 
the express opinion that the veteran had not experienced a 
severe degradation in his ability to work as a result of 
PTSD, which, again, was thought to be no more than "moderate" 
in severity of symptomatology and impairment. None of the 
above disorders were thought to be severe enough at present 
to render the veteran incapable of work, and it was noted 
that he had never decompensated to the point of requiring 
hospitalization or other more intensive treatment.

It was also noted that the veteran appeared to have made an 
adaptation to his psychiatric illness which had allowed him 
to function successfully for the most part, though at a 
subdued level of enjoyment and fulfillment, and with some 
increase in his risk for development of other associated 
mental conditions.





	1.  Entitlement to an effective date earlier than March 
23, 2005 for the assignment of a 100 percent disability 
rating for service-connected post-traumatic stress disorder 
(PTSD).  

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.         

The Board finds that February 15, 2005 is the proper 
effective date for the assignment of a 100 percent disability 
rating for service-connected PTSD.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While the veteran 
submitted evidence that he had difficulty working prior to 
February 15, 2005, the medical evidence of record prior to 
February 15, 2005 does not show deficiencies in most areas of 
social and industrial life, including work, school, family 
relations, judgment, thinking or mood.  Significantly, the 
November 2004 VA examination showed no suicidal ideation or 
plan, no obsessional rituals, no spatial disorientation, and 
no speech impairment.  Furthermore, in its March 2005 
decision the Board reviewed all of the evidence of record, 
including the November 2004 VA examination and VA outpatient 
treatment reports dated through November 2004, and concluded 
that the veteran was not entitled to a disability rating 
greater than 50 percent for his service-connected PTSD at 
that time.  
	 	

            2.  Entitlement to an effective date earlier than 
April 29, 2005 for the award of a total disability rating 
based on individual unemployability.  

TDIU ratings for compensation may be assigned, where the 
scheduler rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340 and 
4.16(a).  If, however, there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, 
i.e., earned annual income that does not exceed the poverty 
threshold for one person, is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  It is clear from 
the language of this regulation that what is contemplated as 
marginal employment is employment that does not accord the 
veteran a living wage.  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991) [for the purposes of 38 C.F.R. § 
4.16(a), substantially gainful employment suggests a living 
wage].  Marginal employment may also be considered to exist 
when income exceeds the poverty threshold but is earned, for 
example, in a protected environment, such as a family 
business or sheltered workshop. Id.  Consideration shall be 
given in all claims to the nature of the employment.

The Board finds that February 15, 2005 is the proper 
effective date for the assignment of a TDIU.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While the veteran 
submitted evidence that he had difficulty working prior to 
February 15, 2005, it is undisputed that the veteran actually 
worked until February 15, 2005.  The sole fact that the 
veteran was finding it difficult to work prior to February 
15, 2005 is not enough.  A TDIU is assigned only when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  Absent 
evidence that the veteran was permanently unemployed prior to 
February 15, 2005, further revision to the assigned effective 
date is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the CAVC 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Complete notice was sent in June 2005 and March 2006 letters 
and the claim was readjudicated in an October 2006 statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained VA outpatient treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

	ORDER

Entitlement to an effective date of February 15, 2005, and no 
earlier, for the assignment of a 100 percent disability 
rating for service-connected PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to an effective date of February 15, 2005, and no 
earlier, for the grant of a TDIU is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.
________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


